Citation Nr: 0912997
Decision Date: 04/08/09	Archive Date: 06/02/09

DOCKET NO. 05-00 072                       DATE APR 08 2009

On appeal from the Department of Veterans Affairs Regional Office in Waco, Texas 

THE ISSUES 

1. Entitlement to an initial compensable rating for erectile dysfunction. 

2. Entitlement to an initial rating in excess of 40 percent for peripheral neuropathy of the left lower extremity. 

3. Entitlement to an initial rating in excess of 40 percent for peripheral neuropathy of the right lower extremity prior to November 9, 2006. 

4. Entitlement to an initial rating for below-the-knee amputation of the right lower extremity with history of peripheral neuropathy, rated as 40 percent disabling from February 1, 2007, and excluding a period of temporary total rating from November 9, 2006, to February 1, 2007. 

5. Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD). 

6. Entitlement to a rating in excess of 20 percent for diabetes mellitus with onychomychosis. 

7. Entitlement to an increased rating for diabetic retinopathy, variously rated from 10 to 70 percent disabling throughout the rating period on appeal, and excluding a period of temporary total rating from April 3, 2003, to June 1, 2003. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

Eric S. Leboff, Senior Counsel 

INTRODUCTION 

The Veteran had active service from June 1965 to June 1967. He was born in 1944. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from February 2004 and April 2005 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas. 

Service connection is also in effect for chronic renal insufficiency with hypertension, currently rated as 60 percent disabling; and status, post-amputation of the left great toe, rated as 10 percent disabling. 

The Veteran is also in receipt of ongoing special monthly compensation on the basis of loss of use of a creative organ; and loss of use of one eye having only light perception; and anatomical loss of one foot; [and temporarily for a disability rated as 10 percent and another independently rated as 60 percent disabling (from November 9, 2006 to February 1, 2007 after his below-the-knee amputation surgery before the schedular rating was assigned thereafter)]; and due to the need for regular 

- 2 - 

aid and attendance from July 16, 2007 (based on a rating action in September 2008). He has been found to be entitled to additional benefits, e.g., automobile and adaptive equipment and has basic eligibility to Chapter 35 benefits from August 10, 2005 (pursuant to a rating decision in January 2008). 

Nonservice connected pension benefits were assigned from February 27, 2002. The Veteran's schedular rating is now at an aggregate 100 percent. 

The issues of entitlement to increased ratings for below-the-knee amputation of the right lower extremity with history of peripheral neuropathy, diabetes mellitus with onychomycosis of the left foot, and diabetic retinopathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. 

FINDINGS OF FACT 

1. Throughout the rating period on appeal, the competent evidence does not demonstrate any penile deformity. 

2. Throughout the rating period on appeal, the competent evidence demonstrates diminished sensory findings in the left lower extremity but such findings are indicative of no more than moderately severe incomplete paralysis; the evidence does not demonstrate marked muscular atrophy. 

3. For the period prior to the Veteran's below-the-knee amputation on November 9, 2006, the competent evidence demonstrates diminished sensory findings in the right lower extremity but such findings are indicative of no more than moderately severe incomplete paralysis; the evidence does not demonstrate marked muscular atrophy. 

4. Throughout the rating period on appeal, the Veteran's PTSD has been productive of complaints including depression, anxiety; objectively, there were no deficiencies 

- 3 - 

in speech or thought processes, no panic attacks, or memory deficit, and the Veteran was well-oriented. 

5. Competent medical evidence of record attributes the Veteran's hallucinatory symptoms to nonservice-connected schizophrenia. 

CONCLUSIONS OF LAW 

1. The criteria for an initial compensable rating for erectile dysfunction have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.l15b, Diagnostic Code 7599-7522 (2008). 

2. The criteria for an initial rating in excess of 40 percent for peripheral neuropathy of the left lower extremity have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008). 

3. Prior to November 9, 2006, the criteria for an initial rating in excess of 40 percent for peripheral neuropathy of the right lower extremity have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008). 

4. The criteria for an initial rating in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

- 4 - 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

The Veteran's erectile dysfunction, peripheral neuropathy, and PTSD claims arise from an appeal of the initial evaluations following the grants of service connection. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA. 

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination. Moreover, the Veteran's statements in support of the claim are of record. The Board has carefully reviewed such statements and 

- 5 - 

concludes that no available outstanding evidence has been identified. The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Discussion 

The Board has reviewed all of the evidence in the claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim. 

Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 C.F.R. § 4.1. In addition, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7 (2008). 

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran 

- 6 - 

prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

It is further noted that, where the appeal stems from an initial rating assignment, the Board must consider the entire time period involved, and contemplate staged ratings where warranted. See Fenderson v. West, 12 Vet. App. 119 (1999). By contrast, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, in any case where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A. Erectile Dysfunction 

Throughout the rating period on appeal, the Veteran's erectile dysfunction has been evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.l15b, Diagnostic Code (DC) 7599-7522. Erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. §§ 4.20, 4.27. 

The Veteran's service-connected erectile dysfunction has been rated under DC 7522, which provides a 20 percent rating for deformity of the penis with loss of erectile power. In addition, that code provides that entitlement to special monthly compensation (SMC) under 38 C.F.R. § 3.350 should be considered. In this case, that latter (SMC) benefit has already been granted and is currently in effect. 

Private and VA medical assessments are in the file reflecting that the Veteran has had difficulty with sexual intercourse for several years. On VA examination in January 2005, he said that he had had erectile dysfunction for about 5 years, and was unable to have an erection. He had not been placed on any medications 

- 7 - 

because of his comorbidities. He had not been tried on the pump, prostate gland injections or implant. On examination, the testes were of normal size. Testicular sensations were present. Epididymis and spermatic cords were palpable bilaterally. The medical examiner reported that his penis appeared normal. No other medical evidence demonstrates deformity of the penis. 

Based on the foregoing, there is no support for a compensable evaluation for the Veteran's erectile dysfunction. Again, such disability is being compensated via the award of SMC based on loss of use of a creative organ. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 V.S.C.A. § 5107(b); Gilbertv. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

B. Peripheral Neuropathy 

Throughout the rating period on appeal, the Veteran has been assigned a 40 percent rating for peripheral neuropathy of the left lower extremity pursuant to Diagnostic Code 8520. He had also been assigned a 40 percent rating for peripheral neuropathy of the right lower extremity. However, on November 9, 2006, he underwent a below-the-knee amputation of the right lower extremity. As a consequence, his peripheral neuropathy evaluation was reduced to zero percent, and he was assigned a total temporary 100 percent evaluation under the provisions of 38 C.F.R. § 4.30, for convalescence from the surgical procedure. That 100 percent rating took effect on November 9, 2006, and ran until February 1, 2007. At that time, a 40 percent rating for the amputation was assigned pursuant to Diagnostic Code 5165. Thus, the instant analysis, with respect to the right leg, will only address the period prior to the amputation. The Veteran's symptomatology from that point forward, including any neurologic symptoms, will be addressed in the evaluation of the amputation itself, an issue that will be addressed in the REMAND portion of this decision. 

Under Diagnostic Code 8520, a 40 percent rating is assigned for moderately severe incomplete paralysis. A 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy. An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active 

- 8 - 

movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a). 

The Board has reviewed the evidence of record and finds no support for an evaluation in excess of 40 percent for peripheral neuroparthy for any portion of the rating period on appeal. 

In reaching the above conclusion, the Board does acknowledge a January 2005 VA examination in January 2005, which showed diminished sensation to pinprick and touch in L5 and S1 of both legs and both feet. There was also an absence of vibratory sense in the feet. Reflexes were equal in the knees and the ankles. Additionally, an October 2006 VA podiatry consult indicated diminished sensory findings in the toes and feet on the left, and just the toes on the right, with loss of protective sensation. Sensation to pinprick and light touch in the left lower extremity was again noted in a September 2007 VA examination and also in a September 2007 clinical record. Another VA clinical evaluation in September 2007 showed diminished pulses in the left foot. 

While recognizing the above findings, they are deemed to have been contemplated by the 40 percent rating for moderately severe incomplete paralysis in effect throughout the relevant rating periods on appeal. Such evidence is not found to represent severe incomplete paralysis. Moreover, in further finding that the Veteran's disability picture does not most nearly approximate the next-higher 60 percent evaluation under Diagnostic Code 8520, the Board notes that there is no showing of muscular atrophy, which is among the criteria for that higher award. 

- 9 - 

In sum, with respect to the left lower extremity, there is no basis for a rating in excess of 40 percent for any portion of the rating period on appeal. Regarding the right lower extremity, there is no basis for a rating in excess of 40 percent at any time prior to November 9, 2006, the date upon which the 40 percent evaluation terminated and was essentially replaced by a temporary total rating, and then a 40 percent rating under another diagnostic code, for the amputation of the right leg. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). Again, the evaluation of the right leg from the time of the amputation will be separately addressed in the REMAND of this decision. 

C. PTSD 

The Veteran is claiming entitlement to an increased rating for PTSD. In the present case, the record also reflects diagnoses of depression and schizophrenia, the latter of which was deemed to be the cause of the Veteran's auditory and visual hallucinations. In this regard, the Court has held that when a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability. Mittleider v. West, 11 Vet.App. 181, 182 (1998). In the present case, competent evidence clearly 
attributes hallucination symptomatology to a nonservice-connected disorder, schizophrenia. Accordingly, such symptoms will not be considered in the evaluation of the service-connected PTSD. Beyond this, however, all remaining psychiatric symptoms will be considered as manifestations of the service-connected disability, since there is no competent evidence definitively indicating otherwise. 

Throughout the rating period on appeal, the Veteran has been assigned a 30 percent rating for PTSD, which is evaluated under the general rating formula for mental disorders. Under such provisions, a 30 percent evaluation is warranted where the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, 

- 10 - 

suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

In order to be entitled to the next-higher 50 percent rating for PTSD, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 70 percent rating applies where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

Finally, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

After reviewing the evidence of record, the Board finds no support for an evaluation in excess of30 percent for the veteran's service-connected PTSD for any portion of the rating period on appeal. 

- 11 - 

Indeed, there is no evidence of speech or thought disorders. To the contrary, VA examination in January 2004 showed that the Veteran was able to organize his thoughts and express himself. His speech was normal, though he occasionally spoke loudly as though he had a hearing problem. Upon subsequent VA examination in August 2005, no speech deficits were noted, though the Veteran spoke rapidly. Moreover, no subsequent clinical records indicate speech or thought disorders. 

The evidence of record also fails to indicate panic attacks occurring more than once weekly. Although the January 2004 VA examination report indicated an affect of tension and anxiety, and a tendency to avoid people, specific episodes of panic attacks were not noted. No other evidence of record, to include subsequent examination in August 2005, demonstrates panic attacks. 

The competent evidence also fails to reveal significant memory impairment such as to warrant an increased rating. To the contrary, the VA examiner in January 2004 expressly stated that the veteran's memory was reasonably good. No other evidence reveals memory deficits. 

The evidence of record does reflect disturbances in motivation and mood. Indeed, the veteran's has been noted to be anxious and depressed, and avoidant of crowds. However, despite the disturbances in motivation and mood detailed above, the overall evidence does not show that the veteran's PTSD symptoms have caused occupational and social impairment with reduced reliability and productivity such as to warrant the next-higher 50 percent evaluation under the general rating formula for mental disorders. In so finding, the Board again notes that the VA examinations show essentially normal communication and cognitive abilities. Moreover, as previously discussed, findings relating to hallucinations have been attributed to a diagnosis of schizophrenia, for which service-connection is not in effect. Consequently, such symptomatology is not for consideration in evaluating the instant claim. 

- 12 - 

The Board does acknowledge that the January 2004 VA examination referenced thoughts of suicide, which is among the criteria for a 70 percent rating. However, no other criteria consistent with such 70 percent evaluation have been shown. For example, there has been no grossly inappropriate behavior, spatial disorientation or neglect of personal hygiene. Thus, the lone finding of suicidal thoughts, without a plan, do not support an increased rating here, particularly in light of the overall findings discussed above, which reflect a disability picture most commensurate with the 30 percent criteria throughout the rating period on appeal. 

In further concluding that an initial disability rating in excess of 30 percent is not warranted here, the Board has also relied on the veteran's Global Assessment of Functioning (GAF) scores noted in a September 2003 clinical record and assigned at his January 2004, and August 2005 VA examinations. GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240,242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

Here, the lowest GAF score of record is an assessment of 35-40 shown upon VA examination in August 2005. In this regard, scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school). 

In the present case, the competent evidence of record, as detailed in pertinent part above, does not reveal symptomatology consistent with the 35-40 GAF score, aside from perhaps the hallucinatory symptoms that the competent evidence attributes to a condition other than the service-connected PTSD at issue. Therefore, the GAF score of 35-40 does not here warrant assignment of an increased evaluation for any portion of the rating period on appeal. Moreover, the remaining GAF scores of record were 65 and 70. Such scores reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school 

- 13 - 

functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Therefore, the higher GAP scores do not support an increased rating here. 

Based on the above, an initial evaluation in excess of 30 percent is not warranted for any portion of the rating period on appeal. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Extraschedular Considerations 

In exceptional cases where the schedular evaluation is found to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of the VA Compensation and Pension Service may approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In the instant case, the Veteran has not reported, and record does not suggest, interference with employment other than contemplated within schedular standards, or frequent periods of hospitalization. There is no evidence that the service-connected erectile disability, bilateral peripheral neuropathy of the lower extremities, or PTSD, presents an unusual or exceptional disability picture or has resulted in marked interference with employment or hospitalization beyond that already contemplated by the schedular evaluations already in effect. The Board finds that the Veteran's symptoms are consistent with the criteria in the Rating Schedule. 

The Board finds that the disability picture is not unusual or exceptional, and does not render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1). Therefore, the Board concludes that the question of an extra- 

- 14 - 

schedular rating has not been raised, and need not be further herein addressed. See Shipwash v. Brown, 8 Vet. App. 218 (1995). 

ORDER 

Entitlement to an initial compensable rating for erectile dysfunction is denied. 

Entitlement to an initial rating in excess of 40 percent for peripheral neuropathy of the left lower extremity is denied. 

Entitlement to an initial rating in excess of 40 percent for peripheral neuropathy of the right lower extremity prior to November 9, 2006, is denied. 

Entitlement to an initial rating in excess of 30 percent for PTSD is denied. 

REMAND 

With respect to the remaining issues on appeal, the Board concludes that additional development is required before a final decision may be rendered. 

Specifically regarding the right lower extremity, the instant decision considered and denied entitlement to an increased rating for peripheral neuropathy prior to November 9, 2006, the date of a below-the knee amputation. Following such amputation, a temporary total rating was assigned, followed by a 40 percent evaluation under Diagnostic Code 5165. In effect, the peripheral neuropathy code was replaced. However, it is unclear whether the Veteran continues to have identifiable distinct residuals of the peripheral neuropathy in the remaining portions of that lower extremity. For example, the phenomena of phantom pain has not been addressed; nor have other potential neurological aspects in the remaining portion of the limb been assessed, notwithstanding the "history of peripheral neuropathy:" continued by the VARO in the heading for the "new" disability as rated under Code 5165. Thus, an examination should be afforded to determine whether any distinct 

- 15 - 

neurologic symptoms remain that are not contemplated under the presently assigned rating code for the amputation itself, potentially enabling assignment of a separate rating for neurologic problems to the extent that such rating does not exceed the amputation rule of 38 C.F.R. § 4.68. 

Regarding the increased rating claim for diabetes mellitus, the evidence of record does not indicate whether such disability requires a regulation of activities. As this information is crucial as to the determination of whether the 40 percent criteria have been satisfied, an examination should be arranged to evaluate the diabetes and address its limitations on the Veteran. Moreover, a determination should be made as to whether the Veteran's onychomycosis of the left foot is compensable in degree, and also whether any other ulcerations and similar complications of the feet are also secondary to the service-connected diabetes mellitus and, if so, whether such complications are also compensable in degree. 

Finally, regarding the diabetic retinopathy claim, evidence of record demonstrates treatment for glaucoma and further indicate cataract surgery. Neither condition is presently service-connected. However, it is unclear the glaucoma or cataracts are secondary to, or have been aggravated by, the service-connected retinopathy. Moreover, if aggravation is shown, the baseline degree of disability prior to such aggravation must be determined. 38 C.F.R. § 3.310(b). Moreover, as it appears that Goldmann visual testing has not been performed since April 2006. In light of the need for an examination, the Board finds that such testing should be conducted again to better assess the current level of disability, thereby maximizing the effect of this remand. 

Accordingly, the case is REMANDED for the following action: 

1. Arrange for a VA examination to evaluate the Veteran's right lower extremity, status post below-the-knee amputation to determine the nature and severity of all present symptoms. The examiner should specifically address whether any neurologic symptoms persist, including any phantom pain or similar phenomena. If 

- 16 - 

such symptoms are noted, then their location and their severity should identified and discussed. The claims file should be reviewed in conjunction with this examination. 

2. Arrange for a VA diabetes examination to evaluate the severity of the Veteran's service-connected diabetes mellitus. The examiner should specifically address whether the diabetes mellitus requires a regulation of activities. Moreover, the examiner should evaluate the Veteran's onychomycosis of the left foot, noting all symptoms and findings. Additionally, the examiner should address whether it is at least as likely as not that any ulcerations and similar complications of the feet are secondary to the service-connected diabetes mellitus and, if so, whether such complications are also compensable in degree. To the extent that a separate podiatric examination is found to be necessary to respond to the questions regarding the foot complications, one should be arranged. Both for the diabetes examination and any separate podiatric examination, the claims file must be reviewed in conjunction with this inquiry. Moreover, all opinions offered should be accompanied by a clear rationale consistent with the evidence of record. 

3. Arrange for a diabetic eye examination to evaluate the severity of the service-connected retinopathy. Additionally, the examiner should state whether it is at least as likely as not that glaucoma and cataracts, if present, were proximately due to, or were aggravated by, the diabetic retinopathy. If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability. All opinions offered should 

- 17 - 

be accompanied by a clear rationale consistent with the evidence of record. The claims file must be reviewed in conjunction with the examination. 

4. If appropriate, one or more of the above-ordered examinations may be consolidated. As long as the requested information is provided, this remand will be deemed satisfied, without regard for the number of examinations performed. 

5. Upon completion of the above, readjudicate the issues on appeal and consider all evidence received since issuance of the most recent Supplemental Statement of the Case. If any benefit sought on appeal remains denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

(CONTINUED ON NEXT PAGE) 

- 18 - 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 

ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals 

- 19  




